COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EX PARTE: ARTURO OCHOA                                        No. 08-15-00154-CR
 SALGADO,                                      §
                                                                 Appeal from the
                             Appellant.        §
                                                           Criminal District Court No.1
                                               §
                                                             of El Paso County, Texas
                                               §
                                                          (TC# 20070D02674-DCR1-1)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until October 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 8, 2015.

       IT IS SO ORDERED this 11th day of September, 2015.

                                            PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.